Citation Nr: 1613245	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-37 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus type II disorder. 

2.  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity. 

3.  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel
INTRODUCTION

The Veteran served on active duty from February 1964 to September 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).


REMAND

The Veteran contends that his current hypertension disorder is the result of his active service, or in the alternative, due to his service-connected diabetes mellitus, type II disorder.  

The Veteran underwent a VA examination in April 2010, during which hypertension was diagnosed.  The examiner found that the current hypertension was "less likely than not" due to the Veteran's service-connected diabetes mellitus, type II.  In providing this opinion, the examiner noted that there was no evidence of diabetic nephropathy to indicate a possible secondary cause of the current hypertension.   The examiner further stated that the Veteran's blood pressure was currently well controlled and showed no evidence of aggravation due to diabetes.  The examiner also stated that the Veteran's blood pressure was "borderline" at the time diabetes was diagnosed.  The Board finds this opinion inadequate for adjudicative purposes, as the examiner failed to provide an opinion addressing direct service connection.  Accordingly, another VA examination and opinion are necessary in order to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).    

With respect to the claims for increased ratings for peripheral neuropathy of the right and left lower extremities, the Veteran asserted that such disorders worsened since the most recent December 2011 VA examination.  Specifically, throughout the record and most recently in a September 2014 statement, the Veteran reported 

increased difficulty with numbness and tingling, as well as pain of the lower extremities.  In this regard, VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Therefore, as the Veteran was last afforded a VA examination in 2011, the Veteran should be provided another VA examination to ascertain the current severity of his service-connected right and left lower extremity disorders.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

During the course of VA outpatient treatment, the Veteran indicated that he was in receipt of Social Security Administration (SSA) benefits for his disabilities.  Moreover, in a March 2012 deferred rating decision, the RO indicated that the Veteran's SSA records should be obtained and associated with the record.  There is no indication of record that the RO attempted to obtain any records pertaining to the Veteran from SSA.  As such records are potentially relevant to the Veteran's claims, they must be obtained from SSA on remand.  38 C.F.R. § 3.159(c)(2) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in a January 2016 statement, the Veteran indicated that he received ongoing treatment from the VA Medical Center in Marion, Illinois several times a year.  Thus, the RO must obtain these VA outpatient treatment records dated from March 2012 to the present.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, in the aforementioned statement, the Veteran also indicated that he received ongoing treatment at the VA Medical Center in St. Louis, Illinois.  On remand, the RO must obtain the Veteran's complete VA outpatient treatment records from such facility.  Id.  


Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must obtain and associate with the claims file the Veteran's (1) SSA medical records and determinations; (2) the Veteran's VA outpatient treatment records from the VA Medical Center in Marion, Illinois, dated from March 2012 to the present; and (3) the Veteran's complete VA outpatient treatment records from the VA Medical Center in St. Louis, Missouri.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and 

his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine whether any currently or previously diagnosed hypertension disorder is related to his military service or the service-connected diabetes mellitus, type II disorder.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed hypertension is related to his military service, or is due to or aggravated by his service-connected diabetes mellitus type II disorder.    

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded an appropriate VA neurological examination to determine the current severity of his service-connected peripheral neuropathy of the right and left lower extremities.  The electronic claims file, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must comment on the severity of the Veteran's service-connected peripheral neuropathy of the right and left lower extremities.  Particularly, the examiner the examiner must indicate whether the neurological symptoms result in complete or incomplete paralysis of any nerve.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe, with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.  The examiner must state upon what specific evidence each determination is based.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the 

medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



